Citation Nr: 0102218	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-01 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinea pedis.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for joint pain claimed 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975, and from September 1990 to May 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection was denied for hypertension by a June 
1996 rating decision, which became final when the appellant 
did not appeal the decision within one year after 
notification thereof in June 1996.

2.  Because the evidence received since the June 1996 rating 
decision is merely cumulative of the evidence previously 
considered, or is not material, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
hypertension.

3.  Service connection was denied for tinea pedis by a June 
1996 rating decision, which became final when the appellant 
did not appeal the decision within one year after 
notification thereof in June 1996.

4.  Because the evidence received since the June 1996 rating 
decision is merely cumulative of the evidence previously 
considered, or is not material, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for tinea 
pedis.


CONCLUSIONS OF LAW

1.  The evidence received by VA since the June 1996 rating 
decision is not new and material, and the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.310(a), 20.302(a) (2000).

2.  The evidence received by VA since the June 1996 rating 
decision is not new and material, and the claim for service 
connection for tinea pedis is not reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.310(a), 20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence which has not previously been submitted to agency 
decision makers and which bears directly and substantially 
upon the specific matter under consideration.  It must not be 
cumulative or redundant.  It must also be significant enough, 
by itself, or in conjunction with evidence previously 
submitted, that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Service connection for hypertension was denied by a rating 
decision of June 1996.  Evidence of record at that time 
included the veteran's service medical records from both 
periods of active service, as well as records of treatment 
associated with his National Guard service between his 
periods of active service; and the report of a VA 
hypertension examination conducted in April 1996.  The basis 
of the denial was that military medical records indicated 
that the veteran was diagnosed with hypertension in between 
his periods of active service and his second period of active 
service was not shown to have aggravated the disorder beyond 
its ordinary course.

Evidence submitted subsequent to the June 1996 rating 
decision consists of private medical records for the period 
from February 1977 to December 1998, and the testimony of the 
veteran at his personal hearing, conducted in October 2000.  
The private medical records are new, in that they were not of 
record prior to the June 1996 rating decision.  They are not, 
however, material as they do not tend to show that the 
veteran's hypertension disorder was aggravated beyond its 
normal course during his second period of active service.  

The veteran's hearing testimony is not new.  It is 
essentially duplicative of statements made on his initial 
claim in November 1994, and on examination in April 1996.  
His statements were to the effect that he was not on 
medication prior to his activation for his second period of 
active service.

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for 
hypertension cannot be reopened, as he has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.



2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinea pedis.

Service connection for tinea pedis was denied by a rating 
decision of June 1996.  Evidence of record at that time 
included the veteran's service medical records from both 
periods of active service, as well as records of treatment 
associated with his National Guard service between his 
periods of active service; and the report of a VA skin 
examination conducted in April 1996.  The basis of the denial 
was that military medical records showed no treatment for the 
disorder, and that VA examination showed only a history of 
tinea pedis, resolved.

Evidence submitted subsequent to the June 1996 rating 
decision includes private medical records for the period from 
February 1977 to December 1998 from the veteran's primary 
care physician, records of specialized podiatry treatment 
dated from September to December 1998, and the testimony of 
the veteran at his personal hearing, conducted in October 
2000.

Private treatment records and specialized podiatry records 
are new, in that they were not of record at the time of the 
June 1996 rating decision.  They are not material in that 
they fail to show that the veteran's tinea pedis was incurred 
in, or is related to his active service.  The veteran's 
hearing testimony is not new as it is merely cumulative of 
statements he made earlier, to the effect that his tinea 
pedis had its origins during his second period of active 
service.

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for tinea pedis 
cannot be reopened, as he has not submitted evidence that is 
both new and material.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 
C.F.R. § 3.156.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, this claim remains denied.
New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for tinea pedis, 
this claim remains denied.


REMAND

A review of the pertinent evidence of record indicates that 
private medical records, dated December 5, 1997, show a 
diagnosis of "rule out PTSD".  The veteran was scheduled 
for a follow-up appointment on December 10, 1997 with Dr. 
Robert Cumming.  Records of this follow-up appointment, and 
any final diagnosis rendered at that time, are not currently 
associated with the claims folder.  A record from the 
veteran's private primary care physician, dated November 25, 
1998, notes that his records do not indicate treatment for 
PTSD prior to 1991.  Current private medical records indicate 
that the veteran is taking psychotropic medications for 
treatment of a mental disorder.

The Board concludes that further evidentiary development is 
necessary with regard to this claim.  Although the record 
does not now contain a confirmed diagnosis of PTSD, private 
records indicate that such diagnosis may have been rendered.  
An effort must be made to secure the report of the veteran's 
December 10, 1997 evaluation by Dr. Cumming.  The Board also 
finds that a VA examination should be conducted to determine 
if the veteran currently has PTSD.  Should such examination, 
or the noted private records, reveal a diagnosis of PTSD, 
further efforts should be made to verify the veteran's 
claimed stressors.  The RO should request development 
regarding the veteran's claimed exposure to vehicle accidents 
resulting in injuries and fatalities on the Trans-Arabian 
Pipeline (TAPLINE) Road, Main Supply Routes (MSR) Dodge and 
Audi between Logistical Base Alpha (LBA) and Dhahran.  The RO 
should also request further details regarding the veteran's 
claim to have been near the impact point of a SCUD missile in 
Dhahran.

With some exceptions, the VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in 38 C.F.R. § 3.317(b), provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis."  Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  For the purposes of 
the applicable regulation, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).

Such compensation shall not be paid pursuant to 38 C.F.R. § 
3.317 if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

The duty to assist includes a duty to provide a VA 
examination when there is competent evidence (lay or medical) 
of current disability or persistent or recurrent symptoms of 
disability; evidence (lay or medical) indicating that the 
disability or symptoms may be related to service; and the 
record does not contain sufficient medical evidence to decide 
the claim.  Private medical records dated in November 1998 
show the veteran complaining of joint pains in his left 
shoulder.  At his personal hearing, conducted in October 
2000, the veteran testified that he had experienced joint 
pain in the shoulders since his service in Saudi Arabia.  He 
reported that the pains come and go and affect his shoulders 
and arms.  He stated that he had sought treatment with his 
private physician, but that no diagnosis was rendered.

The Board concludes that there is competent lay evidence of 
recurrent symptoms of joint pain which may be related to the 
veteran's service in Saudi Arabia.  The record does not 
contain sufficient medical evidence to decide the claim at 
this time.  The veteran should be scheduled for a VA 
orthopedic examination to attempt to determine the nature and 
etiology of his joint pains.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should attempt to secure the 
report of the veteran's December 10, 1997 
evaluation by Dr. Cumming.  The RO should 
also schedule the veteran for a VA 
examination to determine if he currently 
has PTSD.  

2.  Should the above referenced 
examination, or the noted private 
records, reveal a diagnosis of PTSD, 
further efforts should be made to verify 
the veteran's claimed stressors.  The RO 
should request development regarding the 
veteran's claimed exposure to vehicle 
accidents resulting in injuries and 
fatalities on the Trans-Arabian Pipeline 
(TAPLINE) Road, Main Supply Routes (MSR) 
Dodge and Audi between Logistical Base 
Alpha (LBA) and Dhahran which occurred 
during his time in Saudi Arabia.  The RO 
should also request further details 
regarding the veteran's claim to have 
been near the impact point of a SCUD 
missile in Dhahran.

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
examiner should review the claims folder 
prior to examination.  He should be asked 
to render an opinion regarding the 
veteran's claims of joint pain of the 
shoulders.  He should be asked to 
identify the etiology of these pains, if 
possible.

Upon completion of the above described items the RO should 
review the veteran's claims for service connection for PTSD 
and for joint pains due to undiagnosed illness.  If the 
determination remains adverse the RO should provide the 
veteran and his representative a supplementary statement of 
the case and adequate time to respond.  The claim should then 
be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



